Citation Nr: 1416430	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected depression. 


REPRESENTATION

Appellant represented by:	Michael Brown, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. S.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By that rating action, the RO granted service connection for depression as secondary to the service-connected bilateral hearing loss; an initial 10 percent disability rating was assigned, effective May 1, 2008.  The Veteran appealed the initial 30 percent disability rating assigned to the above-cited disability to the Board. 

By a January 2011 rating action, the RO&IC determined that it had committed clear and unmistakable error in the above-cited rating action by assigning an effective date of May 1, 2008 to the service-connected depression.  The RO&IC assigned an initial 30 percent disability, effective June 6, 2008, the date VA received the Veteran's initial claim for compensation for depression.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35   (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit). Thus, the issue with respect to the service-connected depression remains on appeal and has been framed as that reflected on the title page.

In June 2011 and December 2012, the Veteran and his spouse, C. S. testified at hearings before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  Transcripts of the hearings are of record.

The issue of entitlement to service connection for post-traumatic stress disorder (PTSD) as secondary to service-connected traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in February 2012).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected depression.  He contends that his depression is more severely disabling than that reflected by the currently assigned 30 percent rating due to such symptoms as depressed mood, isolation, increased anger, and decreased social interaction.  (See November 2012 Transcript (T.) pages (pgs.) 2-6)).  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claim.  Specifically, to obtain outstanding VA treatment records and schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depression.

(i) Outstanding VA treatment records

During the November 2012 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his service-connected depression, as well as marital counseling at the Atlantic County Community Based Outpatient Clinic (CBOC) in Northfield, New Jersey.  (T. at pgs. 17-19).  The Veteran testified that he had an appointment with a VA psychiatrist at the above-cited facility the following month (i.e., December 2012).  Id. at 19.  The Board notes that treatment records from the above-cited VA CBOC dated through July 2012 are of record, but more recent reports are absent.  Thus, as there are possible further VA treatment records that might contain information as to the current severity of the Veteran's service-connected depression they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2013).

(ii) VA examination

VA last examined the Veteran to determine the current severity of his service-connected depression in August 2011.  At the close the examination, the VA examiner concluded that the Veteran's depression had increased in severity because it had affective his social life in a more negative manner.  The August 2011 VA examiner's conclusion is in contrast to essentially normal clinical findings upon mental status evaluation of the Veteran with the exception of a depressed mood and irritability, as well as his assignment of a Global Assessment Functioning (GAF) score of 60, a score that is indicative of moderate symptoms.  (The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 1996), citing the Diagnostic and Statistical Manual of Mental Disabilities (4th ed.1994) (DSM-IV)).  The August 2011 VA examiner's finding that the Veteran's depression had increased in severity is also incongruous to his determination there was no evidence of reduced reliability and productivity due to his depression symptoms--criteria commensurate for a 50 percent disability rating under Diagnostic Code 9434, the Diagnostic Code used to evaluate the Veteran's depression.  38 C.F.R. § 4. 130, Diagnostic Code 9434 (2013).

In addition, and as noted in the Introduction, the Veteran has raised a claim for service connection for PTSD. A July 2012 VA treatment report, uploaded to the Veteran's Virtual VA electronic claims file, reflects that he continued to feel irritable.  His mood and affect were described as dysphoric.  The examining clinician diagnosed the Veteran, in part, with PTSD secondary to head trauma and motor vehicle accident in service.  The July 2012 examining clinician assigned the Veteran a GAF score of 49, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Thus, in view of the August 2011 VA examiner's internal conflicting findings as to the severity of the Veteran's service-connected depression in conjunction with a discrepancy in the record as to whether the severity of his depressive symptoms are related to a separate, nonservice-connected disability (i.e., PTSD) or whether these problems are associated with his service-connected depression, the Board finds that another VA examination is needed to evaluate the Veteran's depression.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's depression from the Atlantic VA CBOC in Northfield, New Jersey, dated from July 2012 to the present. All records/responses received should be associated with the claims files. 
   
2.  After associating all outstanding records with the claims folders, the RO should arrange for another VA psychiatric examination to determine the severity of the Veteran's service-connected major depression. 
   
After any additional evidence has been associated with the claims files, schedule the Veteran for a VA examination by an appropriately-qualified examiner to determine the current severity of his service-connected depression. The following considerations will govern the examination: 
   
a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand. 
   
b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The following directives must be accomplished: 
   
Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected depression. The examiner must conduct a detailed mental status examination. 
   
The examiner must also discuss the effect, if any, of the Veteran's depression on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning score for the Veteran's PTSD consistent with the American Psychiatric Association  : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score.
   
The examiner is asked to render an opinion as to whether the Veteran has a separate diagnosis of PTSD that is unrelated to his depression  If so, to the extent possible, the examiner is asked to distinguish the symptomatology associated with his service-connected depression from his nonservice-connected PTSD.  

The examiner must provide a comprehensive report including a complete rationale for his opinions and conclusions.

3.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the initial evaluation claim on appeal, to include the consideration of staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



